The defendant was convicted of the offense of violating the prohibition law. He was tried upon an original affidavit and before the court sitting without a jury. There were no exceptions reserved to any rulings of the court pending the entire trial, and the only question presented is whether or not the evidence is sufficient to authorize the judgment of conviction.
Upon an examination of the record we find that there was ample evidence which, if believed by the court, was sufficient upon which to predicate the judgment rendered.
The testimony was given ore tenus, the court below having the opportunity of hearing the testimony and observing the demeanor of the witnesses testifying. We are unable to say from the evidence in the record that the conclusion reached by the trial court is plainly and palpably contrary to the great weight of the evidence. In fact, the contrary appears to be true. It follows that the judgment of conviction rendered must be affirmed.
Affirmed.